Case 0:20-cv-60504-RKA Document 30 Entered on FLSD Docket 07/20/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-60504-CIV-ALTMAN/Hunt

  NORTHSIDE CHIROPRACTIC, INC., et al.,

         Plaintiffs,
  v.

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY, et al.,

        Defendants.
  _________________________________________/


                                              ORDER

         THIS MATTER comes before the Court on the Motion to Dismiss [ECF No. 12]. The

  Court held a hearing on the Motion on July 20, 2020 [ECF No. 26], at which the parties presented

  their oral arguments. For the reasons stated in open court, the Court hereby

         ORDERS AND ADJUDGES as follows:

         1. The Motion to Dismiss [ECF No. 12] is GRANTED. The Plaintiffs’ Complaint is

             DISMISSED WITHOUT PREJUDICE.

         2. The Plaintiff shall file an amended complaint by August 3, 2020.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 20th day of July 2020.




                                                       _________________________________
                                                       ROY K. ALTMAN
                                                       UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
